450 F.2d 941
Carlisle SAPENTER and Helen Evans Sapenter, Plaintiffs-Appellants,v.DREYCO, INCORPORATED, Defendant-Appellee.
No. 71-2186 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Nov. 30, 1971.Rehearing Denied Dec. 27, 1971.

Jesse S. Guillot, New Orleans, La., for plaintiffs-appellants.
James Flanagan, Metairie, La., for defendant-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.d


**
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966


d
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir. 1970, 431 F.2d 409